COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Delores Maxwell

Appellate case number:   01-14-00681-CV

Trial court case number: 2014-39289

Trial court:             234th District Court of Harris County

        The Court requests a response from Real Party in Interest, Sugarberry Place Phase II
Homeowner’s Association, Inc., to the petition for writ of mandamus. The response, if any, is
due by 5:00pm on Friday, August 15, 2014. The response should address the specific harm to
the defendants of answering the interrogatory question at issue by August 19, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                  X Acting individually    Acting for the Court


Date: August 14, 2014